             Case 4:19-cv-00325-HSG Document 416 Filed 04/27/20 Page 1 of 1



 1   Keith M. Ameele, Esq.         (SBN 221927)
     kameele@foleymansfield.com
 2   Nicole B. Yuen, Esq.          (SBN 184120)
     nyuen@foleymansfield.com
 3   Emily M. Cunningham, Esq. (SBN 303905)
     ecunningham@foleymansfield.com
 4   FOLEY & MANSFIELD, P.L.L.P.
     2185 N. California Blvd., Suite 575
 5   Walnut Creek, CA 94596
     Telephone: (510) 590-9500
 6   Facsimile: (510) 590-9595
 7   Attorneys for Defendant
     ALFA LAVAL INC.
 8

 9                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
10

11   In re Toy Asbestos Litigation                    Case No. 4:19-cv-00325-HSG
12                                                    [PROPOSED] ORDER GRANTING
                                                      DEFENDANT ALFA LAVAL INC.’S
13                                                    DISMISSAL WITHOUT PREJUDICE
14                                                    Trial Date:   July 27, 2020
                                                      Time:         8:30 a.m.
15                                                    Court Room:   2, 4th Floor
                                                      Judge:        Hon. Haywood S. Gilliam Jr.
16
                                                      Trial Date:                    07/27/20
17                                                    2nd Amended Action Filed:      07/22/19
                                                      1st Amended PI Action Filed:   02/12/19
18                                                    PI Action Filed:               12/14/18
19                                                          Date Removed: January 18, 2019
                                                           [Removed from the Alameda County
20                                                       Superior Court, Case No. RG18932350]
21          PURSUANT TO STIPULATION, IT IS ORDERED THAT that the above-entitled action
22   by Plaintiff AGNES TOY, individually and successor-in-interest to the Estate of THOMAS H.
23   TOY, SR., deceased; THOMAS H. TOY, JR., individually and as legal heir to THOMAS H.
24   TOY, SR., deceased, is dismissed without prejudice as to Defendant ALFA LAVAL INC. only,
25   with a mutual waiver of costs, pursuant to Rule 41(a)(1)(A) of the Federal Rules of Civil
26   Procedure.
27
     Dated: __________________
                 4/27/2020                             _________________________________
28                                                     Honorable Haywood S. Gilliam, Jr.

                                                  1
     [PROPOSED] ORDER GRANTING DEFENDANT ALFA LAVAL INC.’S DISMISSAL WITHOUT PREJUDICE
                                  Case No. 4:19-cv-00325-HSG
